FILED
                               NOT FOR PUBLICATION                          MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ADAM PHILLIPPI,                                   No. 10-16651

                 Plaintiff - Appellant,           D.C. No. 2:08-cv-02445-JAM-
                                                  GGH
     v.

STRYKER CORPORATION; STRYKER                      MEMORANDUM *
SALES CORPORATION, Michigan
corporations,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                       John A. Mendez, District Judge, Presiding

                         Argued and Submitted January 13, 2012
                               San Francisco, California

Before: WALLACE, NOONAN, and M. SMITH, Circuit Judges.


          Adam Phillippi appeals from the district court’s summary judgment in favor

of Stryker Corporation and Stryker Sales Corporation (“Stryker”) in Phillippi’s




 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                            1
diversity products liability action. Reviewing the district court’s order de novo, see

Alpha Delta Chi-Delta Chapter v. Reed, 648 F.3d 790, 796 (9th Cir. 2011), we

affirm.

      Phillippi argues that as a result of the implantation of a Stryker pain pump,

he suffered chondrolysis, the complete or nearly complete loss of cartilage, in his

shoulder joint. However, as the district court found, Phillippi provided insufficient

evidence to raise a known or knowable risk of chondrolysis at the time of

Phillippi’s surgery such that Stryker had a duty to warn. See Brown v. Superior

Court, 751 P.2d 470, 475-76 (Cal. 1988).

      Phillippi also argues that the district court erred in excluding the declaration

of Dr. Younger. Because the district court clearly found that the declaration was

self-serving and lacking foundation, we hold that its exclusion was not an abuse of

discretion. See ACLU of Nev. v. City of Las Vegas, 333 F.3d 1092, 1097 (9th Cir.

2003) (holding that evidentiary rulings made in the context of summary judgment

are reviewed for an abuse of discretion); see also FTC v. Publ’g Clearing House,

Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (“A conclusory, self-serving affidavit,

lacking detailed facts and any supporting evidence, is insufficient to create a

genuine issue of material fact.”).

      Accordingly, the judgment of the district court is AFFIRMED.

                                           2
3